Exhibit 10.9

Share Transfer Agreement

 

Transferor: **************

   Party A

Transferor: **************

   Party B

Transferor: **************

   Party C

Transferee: Shanghai Feng Han Enterprise Development Ltd

   Party D

According to the Board resolution of Wen Zhou Li Ji Hospital Investment
Management Ltd on March 1, 2009, Party A, Party B, Party C, and Party D have
confirmed the follow share transfer agreement on March 2, 2009:

 

  1. a. Party A will transfer all its 50% ownership of Wen Zhou Li Ji Hospital
Investment Management Ltd to Party D for RMB1,500,000.

 

    b. Party B will transfer all its 30% ownership of Wen Zhou Li Ji Hospital
Investment Management Ltd to Party D for RMB900,000.

 

    c. Party C will transfer all its 20% ownership of Wen Zhou Li Ji Hospital
Investment Management Ltd to Party D for RMB600,000.

 

  2. Total payment of stock transfer has to be paid in 10 working days after
signing of this agreement.

 

  3. Party A, Party B, and Party C have neither stock rights nor obligation for
liability of Wen Zhou Li Ji Hospital Investment Management Ltd after the stock
is transferred. Party D will be the sole shareholder.

 

  4. On the effective date of this agreement, Party D will share the profit,
loss and risk according to its percentage of ownership. Party A, Party B, Party
C are responsible for all the debt that is incurred by Wen Zhou Li Ji Hospital
Investment Management Ltd. prior to the transfer, and Party D is not
responsible. If Wen Zhou Li Ji Hospital Investment Management Ltd becomes the
primary debtor before the stock transfer, it should request compensation from
Party A, Party B, Party C, and transferors are responsible for all related
obligations.

Party D is only responsible for all the credit and debt that Rui’ An Second
People’s Hospital has according to the Rui’ An Second People’s Hospital’s
November 2008’s financial report, which is managed by Wen Zhou Li Ji Hospital
Investment Management Ltd. Party A, Party B and Party C are responsible for the
others.

 

  5. Party A is no longer to be the guarantor for Wen Zhou Li Ji Hospital
Investment Management Ltd to entrust Rui’ An Second People’s Hospital. Party D
should cooperate with party A

 

* Information has been omitted pursuant to a Request for Confidential Treatment
and filed separately with the SEC



--------------------------------------------------------------------------------

  6. If any party breaches this agreement, it should take the responsible for
the following: If any party does not follow this agreement or seriously violates
this contract, the defaulting party should pay the non-defaulting party for all
the economy loss. Non-defaulting party can request to terminate the contract and
request compensation from defaulting party.

 

  7. If disagreement appears in the duration of the contract, it shall be
submitted for arbitration to Wen Zhou Arbitration Council.

 

  8. The contract will be effective when signed. There are five copies of the
contract in total. There will be one copy for every four of the parties and one
copy for the Department of Commerce as record.

 

   Party A: ************

 

   Party B: **************

 

   Party C: **************

 

   Party D: Shanghai Feng Han Enterprise Development Ltd

March 12, 2009

 

* Information has been omitted pursuant to a Request for Confidential Treatment
and filed separately with the SEC